




Exhibit 10.1




GREAT PLAINS ENERGY INCORPORATED
AMENDED LONG-TERM INCENTIVE PLAN


SECTION ONE.    PURPOSE OF PLAN


The purposes of the Plan are to encourage officers, employees and non-employee
directors of the Company to acquire proprietary and vested interest in the
growth and performance of the Company, to generate an increased incentive to
enhance the value of the Company for the benefit of its customers and
shareholders, and to aid in the attraction and retention of exceptionally
qualified individuals upon whom the Company's success largely depends.
SECTION TWO.    DEFINITIONS


The following definitions are applicable herein:
"Act" means the Securities Act of 1933, as it may be amended from time to time.
"Award" means the award to a Participant of Bonus Shares, Restricted Stock,
Restricted Stock Units, Stock Options, Stock Appreciation Rights, Limited Stock
Appreciation Rights, Performance Shares or Director Deferred Share Units.
"Award Agreement" means a written agreement or instrument between the Company
and a Participant which evidences an Award and sets forth such applicable terms,
conditions and limitations (including treatment as a Performance Award) as the
Committee establishes for the Award.
"Award Period" means that period established by the Committee during which any
performance goals specified with respect to earning any Award are to be
measured.
"Board" means the Board of Directors of the Company.
"Bonus Shares" means Shares that are awarded to a Participant without cost and
without restriction in recognition of past performance (whether determined by
reference to another employee benefit plan of the Company or otherwise) or as an
incentive to become an employee of the Company or a Subsidiary as permitted by
applicable law.
"Cause" means unless otherwise defined in a Participant's employment agreement
or change in control severance agreement with the Company, in which case such
definition will apply, (i) the material misappropriation of any of the Company's
funds or property; (ii) the conviction of, or the entering of a guilty plea or
plea of no contest with respect to, a felony, or the equivalent thereof; (iii)
commission of an act of willful damage, willful misrepresentation, willful
dishonesty, or other willful conduct that can reasonably be expected to have a
material adverse effect on the business, reputation, or financial situation of
the Company; or (iv) gross negligence or willful misconduct in performance of a
Participant's duties; provided, however, "cause" shall not exist under clause
(iv), above, with respect to an act or failure to act unless (A)



--------------------------------------------------------------------------------






the Participant has been provided written notice describing in sufficient detail
the acts or failure to act giving rise to the Company's assertion of such gross
negligence or misconduct, (B) been provided a reasonable period to remedy any
such occurrence and (C) failed to sufficiently remedy the occurrence.
"Code" means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations promulgated thereunder.
"Committee" means (i) the Compensation and Development Committee or the
independent members of the Board, composed in each case of not less than two
directors, each of whom is both a "non-employee director" (within the meaning of
Rule 16b-3(b)(3) under the Exchange Act) and an "outside director" (within the
meaning of Code Section 162(m)) or (ii) any other committee of the Board to whom
the Board has delegated its authority under this Plan.
"Common Stock" means the common stock, without par value, of the Company, or
such other class of shares or other securities as may be subject to the Plan as
a result of an adjustment made pursuant to the provisions of Section Fifteen I.
"Company" means Great Plains Energy Incorporated and its successors, including
any Company as provided in Section Fifteen J.
"Covered Employee" means a Participant who, as of the last day of the fiscal
year in which the value of an Award is recognizable in income for federal income
tax purposes, is one of the groups of "covered employees," within the meaning of
Code Section 162(m), with respect to the Company.
"Date of Disability" means the date on which a Participant is classified as
disabled as defined in the Company's Long-Term Disability Plan.
"Date of Grant" means, unless the Committee otherwise specifies a later Date of
Grant in the Committee's applicable granting resolution, the date on which an
Award is granted by the Committee.
"Date of Retirement" means the date of normal retirement or early retirement as
defined in the Company's pension plan.
"Deferred Compensation Plan" means the Great Plains Energy Incorporated
Nonqualified Deferred Compensation Plan, as amended.
"Director" means a member of the Board, a member of the board of directors of
any Subsidiary, or any honorary, advisory or emeritus director of the Company or
any Subsidiary.
"Director Deferred Share Unit" means, pursuant to Section Twelve of this Plan, a
Non-Employee Director's right to receive a payment following the Non-Employee
Director's termination from service as a Director, in cash or Shares, of an
amount equal to the Fair Market Value of one Share.

2


--------------------------------------------------------------------------------








"Director Equity Payment Fees" means any fees payable to a Non-Employee Director
in the form of common stock of the Company for his or her service as a Director
of the Company or any of its Subsidiaries.
"Director Shares" means, pursuant to Section Twelve of the Plan, Shares issued
to a Director, as payment for serving as a Director.
"Disability" means that a Participant is classified as disabled as defined in
the Company's Long-Term Disability Plan.
"Dividend Equivalent" means a right granted appurtenant to an Award to receive
payments equal to dividends or property paid with respect to Shares underlying
such Award, at such time and on such terms and conditions as set forth in the
Award Agreement.
"Eligible Employee" means any officer of, or any person employed on a regularly
scheduled basis by, the Company or any Subsidiary during any portion of an Award
Period.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Executive Officer" means (i) the president of the Company, any vice president
of the Company, including any vice president of the Company in charge of a
principal business unit, division or function (such as sales, administration, or
finance), any other officer who performs a policy making function or any other
Person who performs similar policy making functions for the Company, (ii)
Executive Officers (as defined in part (i) of this definition) of subsidiaries
of the Company who perform policy making functions for the Company, and (iii)
any Person designated or identified by the Board as being an Executive Officer
for purposes of the Act or the Exchange Act, including any Person designated or
identified by the Board as being a Section 16 Person.
"Fair Market Value" means the closing market price for a Share as reported on
the New York Exchange Composite Transactions for the applicable measuring date.
"Good Reason" means, without a Participant's written consent and unless
otherwise defined in a Participant's employment agreement or change in control
severance agreement with the Company (in which case such definition will apply),
any of the following:
(1)    Any material and adverse reduction or material and adverse diminution in
a Participant's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held, exercised or assigned
at any time during the 90-day period immediately preceding the Change in
Control;
(2)    Any reduction in a Participant's annual base salary as in effect
immediately preceding the Change in Control or as the same may be increased from
time to time; or
(3)    A Participant being required by the Company to be based at any office or
location that is more than 70 miles from the location where the Participant was
employed immediately preceding the Change in Control.

3


--------------------------------------------------------------------------------








Provided, however, notwithstanding the occurrence of any of the events set forth
above in this definition, Good Reason shall not include for the purpose of this
definition (1) an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Participant, or (2) any reduction in the Participant's base
annual salary or reduction in benefits received by the Participant where such
reduction is in connection with a company-wide reduction in salaries or
benefits.
"Incentive Stock Option" means an incentive stock option within the meaning of
Section 422 of the Code.
"Limited Stock Appreciation Right" or "LSAR" means an Award granted under
Section Nine.
"Non-Employee Director" means a Director who is not employed by the Company or
any Subsidiary.
"Option" or "Stock Option" means either a non-qualified stock option or an
Incentive Stock Option granted under Section Eight.
"Option Period" or "Option Periods" means the period or periods during which an
Option is exercisable as described in Section Eight E.
"Participant" means an Eligible Employee or Non-Employee Director who has been
granted an Award under the Plan.
"Plan" means the Great Plains Energy Incorporated Long-Term Incentive Plan, as
amended.
"Performance Award" means any Award that will be issued or granted, or become
vested or payable, as the case may be, upon the achievement of certain
performance goals (as described in Section Eleven B) to a Participant pursuant
to Section Eleven.
"Performance Shares" means an Award granted under Section Ten.
"Person" shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including "group" as
defined in Section 13(d) thereof.
"Restricted Stock" means an Award granted under Section Seven.
"Restricted Stock Unit" or "RSU" means an Award granted under Section Seven
evidencing the Participant's right to receive a Share (or, at the Committee's
discretion, a cash payment equal to the Fair Market Value of a Share) at some
future date and that is subject those restrictions set forth therein and the
Award Agreement.
"Section 16 Person" means a Person who is subject to obligations under Section
16 of the Exchange Act with respect to transactions involving equity securities
of the Company.

4


--------------------------------------------------------------------------------








"Share" means a share of Common Stock.
"Stock Appreciation Right" or "SAR" means a right granted as an Award under the
Plan to receive, as of the date specified in the Award Agreement, an amount
equal to the number of Shares with respect to which the SAR is exercised,
multiplied by the excess of (a) the Fair Market Value of one Share on the
Exercise Date, over (b) the Strike Price.
"Strike Price" means the per-Share price used as the baseline measure for the
value of a SAR, as specified in the Award Agreement.
"Subsidiary" means any corporation of which 50 percent or more of its
outstanding voting stock or voting power is beneficially owned, directly or
indirectly, by the Company.
"Termination" means resignation or discharge from employment with the Company or
any one of its Subsidiaries, except in the event of death, disability, or
retirement.
SECTION THREE.
EFFECTIVE DATE, DURATION AND STOCKHOLDER APPROVAL



A.
Effective Date.

 
The Plan originally became effective on May 5, 1992 and was subsequently amended
effective on May 7, 2002, May 1, 2007 and May 3, 2011. The Plan is amended
effective January 1, 2014 and, except as expressly specified otherwise, applies
only with respect to Awards granted after such date.
B.
Period for Grants of Awards.



Awards may be granted until May 1, 2021.
C.
Termination of the Plan.



The Plan shall continue in effect until all matters relating to the payment of
Awards and administration of the Plan have been settled.
SECTION FOUR.    ADMINISTRATION


A.
General Powers.



The Plan shall be administered by the Committee for, and on behalf of, the
Board. The Committee shall have all of the powers (other than amending or
terminating this Plan as provided in Section Fifteen) respecting the Plan,
including, but not limited to those specific powers set forth below. All
questions of interpretation and application of the Plan, or of the terms and
conditions pursuant to which Awards are granted, exercised or forfeited under
the provisions hereof, shall be subject to the determination of the Committee.
Any such determination shall be final and binding upon all parties affected
thereby.
 

5


--------------------------------------------------------------------------------






B.
Specific Committee Powers



Without limitation, the Committee shall have full power and authority and sole
discretion as follows:
(i)
to determine when, to whom and in what types and amounts Awards should be
granted;



(ii)
to grant Awards to Eligible Employees and Non-Employee Directors in any number,
and to determine the terms and conditions applicable to each Award;



(iii)
to determine, as to all or part of any Award as to any Participant, at the time
the Award is granted or thereafter, that the exercisability or vesting of an
Award shall be accelerated upon a Participant's death, disability, retirement,
Change in Control, or termination of employment following a Change in Control,
to determine that Awards shall continue to become exercisable or vested in full
or in installments after a Participant's termination of employment, to extend
the period for exercise of Options, SARs or LSARs following a termination of
employment (but not beyond ten (10) years from the Date of Grant of the Option,
SARs or LSARs) or to provide that any Restricted Stock Award, Restricted Stock
Unit Award, or Performance Share Award shall in whole or in part not be
forfeited upon Participant's death, disability, retirement, Change in Control or
termination of employment following a Change in Control;



(iv)
to determine the benefit payable under any Dividend Equivalent, and to determine
whether any vesting conditions have been satisfied;



(v)
to determine whether or not specific Awards shall be granted in connection with
other specific Awards, and if so, whether they shall be exercisable cumulatively
with, or alternatively to, such other specific Awards and all other matters to
be determined in connection with an Award;



(vi)
to determine, no later than the Date of Grant of Shares of Restricted Stock,
whether the payment of cash dividends thereon shall be paid immediately or
deferred until the underlying Shares become vested, and whether Restricted Stock
shall be held in escrow or other custodial arrangement;



(vii)
to determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Shares,
other Awards, or other property;



(viii)
to determine whether, to what extent and under what circumstances cash, Shares,
other Awards, other property and other amounts payable with respect to an Award
(other than with respect to an Option or a SAR for which no additional deferral
opportunity beyond the deferral inherent in such Option or SAR is permitted
under this Plan) will be deferred, either at the election of the Participant,
or, if and to the extent specified in the Award Agreement, automatically or at
the election of the Committee;


6


--------------------------------------------------------------------------------










(ix)
to grant Awards in replacement of Awards previously granted under this Plan or
any other compensation plan of the Company, provided that any such replacement
grant that would be considered a repricing shall be subject to shareholder
approval;



(x)
to make, amend, suspend, waive and rescind rules and regulations relating to the
Plan;



(xi)
to appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;



(xii)
with the consent of the Participant, to amend any Award Agreement at any time;
provided that the consent of the Participant shall not be required for any
amendment (a) that, in the Committee's determination, does not materially
adversely affect the rights of the Participant, or (b) which is necessary or
advisable (as determined by the Committee) to carry out the purpose of the Award
as a result of any new applicable law or change in an existing applicable law,
or (c) to the extent the Award Agreement specifically permits amendment without
consent;



(xiii)
to impose such additional terms and conditions upon the grant, exercise or
retention of Awards as the Committee may, before or concurrently with the grant
thereof, deem appropriate, including limiting the amount or percentage of Awards
which may from time to time be exercised by a Participant, and including
requiring the Participant to enter into restrictive covenants;



(xiv)
without the consent of the Participant, to make adjustments in the terms and
conditions of, and the criteria in, Awards in recognition of unusual or
nonrecurring events (including events described in Section Fifteen I) affecting
the Company or the financial statements of the Company, or in response to
changes in applicable laws, regulations or accounting principles; provided,
however, that in no event shall such adjustment increase the value of an Award
for a person expected to be a Covered Employee for whom the Committee desires to
have the Performance-Based Exception apply;



(xv)
to correct any defect or supply any omission or reconcile any inconsistency, and
to construe and interpret the Plan, the rules and regulations, the Award
Agreements or any other instrument entered into or relating to an Award under
the Plan, and to make all determinations, including factual determinations,
necessary or advisable for the administration of the Plan;



(xvi)
to cause the forfeiture of any Award or recover any Shares, cash or other
property attributable to an Award for violations of any Company ethics policy or
pursuant to any Company compensation clawback policy; and



(xvii)
to take any other action with respect to any matters relating to the Plan for
which it is responsible and to make all other decisions and determinations as
may be


7


--------------------------------------------------------------------------------








required under the terms of the Plan or as the Committee may deem necessary or
advisable for the administration of the Plan.


C.
Delegation.



Notwithstanding the general administrative powers discussed above, the Board
may, by resolution, expressly delegate to a special committee consisting of two
or more directors, who may also be officers of the Company, the authority,
within specified parameters, to (i) grant Eligible Employees Awards under the
Plan, and (ii) determine the number of such Awards to be received by any such
participants; provided, however, that if such delegation of duties and
responsibilities is to officers of the Company or to directors who are not
"non-employee directors" (within the meaning of Rule 16b-3(b)(3) under the
Exchange Act) and "outside directors" (within the meaning of Code Section
162(m)), such officers or directors may not grant Awards to eligible
participants (a) who are subject to Section 16(a) of the Exchange Act at the
time of grant, or (b) who, at the time of grant, are anticipated to become
during the term of the Award, "covered employees" as defined in Section
162(m)(3) of the Code. The acts of such delegates shall be treated hereunder as
acts of the Board and such delegates shall report regularly to the Board and the
Compensation and Development Committee regarding the delegated duties and
responsibilities and any Awards so granted.
SECTION FIVE.
GRANT OF AWARDS AND LIMITATION OF NUMBER OF SHARES AWARDED



The Committee may, from time to time, grant Awards to one or more Eligible
Employees or Non-Employee Directors, provided that (i) subject to any adjustment
pursuant to Section Fifteen I, the aggregate number of Shares available for
Awards under this Plan may not exceed 8,000,000 Shares (the "Maximum
Limitation"); (ii) Shares tendered with respect to the payment of any Option
Price, Shares withheld for any taxes, Shares repurchased by the Company using
Option Price proceeds, and all Shares underlying any portion of a SAR or LSAR
that is settled in Shares (regardless of the actual number of net Shares
delivered upon exercise) shall count against this Maximum Limitation, (iii) to
the extent that an award lapses or the rights of the Participant to whom it was
granted terminate, any Shares subject to such Award shall be added to the
Maximum Limitation and again be available for the grant of an Award under the
Plan; and (iv) Shares delivered by the Company under the Plan may be authorized
but unissued Shares, Shares held in the treasury of the Company or Shares
purchased on the open market (including private purchases) in accordance with
applicable securities laws. In determining the size of the Awards, the Committee
shall assess the performance of the Eligible Employees against criteria to be
established by the Committee, from time to time, based on the Company's
performance (such as stockholder and customer related factors) and shall take
into account a Participant's responsibility level, potential, cash compensation
level, and the Fair Market Value of the common stock at the time of Awards, as
well as such other considerations as it deems appropriate. The maximum number of
Shares with respect to which an Award or Awards may be granted to any
Participant in any one taxable year of the Company shall not exceed 500,000
Shares (increased, proportionately, in the event of any stock split or stock
dividend with respect to the Shares in accordance with Section Fifteen I). The
maximum number of Shares that may be subject to grants of Incentive Stock
Options is the Maximum Limitation.

8


--------------------------------------------------------------------------------






SECTION SIX.    ELIGIBILITY


Eligible Employees and Non-Employee Directors of the Company and its
Subsidiaries (including officers or salaried full-time employees who are members
of the Board) shall be eligible to receive Awards. Subject to the provisions of
the Plan, the Committee shall from time to time select from such eligible
persons those to whom Awards shall be granted and determine the amount of such
Awards. In no event shall the existence of this Plan create an obligation or
duty of the Committee or the Company to grant an Award to any person under this
Plan.
SECTION SEVEN.    RESTRICTED STOCK AND RESTRICTED STOCK UNITS


A.
Grant of Restricted Stock.



The Committee may grant an Award of one or more Shares of Restricted Stock to
any Eligible Employee or Non-Employee Director.
A Restricted Stock Award made pursuant to this Section Seven shall be in the
form of Shares, restricted as provided herein. The Restricted Stock shall be
issued in the name of the Participant and shall bear a restrictive legend
prohibiting sale, transfer, pledge or hypothecation of the Restricted Stock
until the expiration of the restriction period, or shall be placed in escrow or
other custodial arrangements prohibiting such sale, transfer, pledge or
hypothecation.
The Committee may also impose such other restriction and conditions on the
restricted stock as it deems appropriate.
Upon issuance to the Participant of Restricted Stock, the Participant shall have
the right to vote the Restricted Stock.
B.
Grant of Restricted Stock Units.



The Committee may grant an Award of one or more Restricted Stock Units to any
Eligible Employee or Non-Employee Director. Such grant of Restricted Stock Units
may be made in connection with or separate from a grant of Restricted Stock.
The Company shall establish an account ("RSU Account") on its books for each
Participant who receives a grant of Restricted Stock Units. Restricted Stock
Units shall be credited to the Participant RSU Account as of the Date of Grant
of such Restricted Stock Units. RSU Accounts shall be maintained for
recordkeeping purposes only and the Company shall not be obligated to segregate
or set aside assets representing securities or other amounts credited to RSU
Accounts. The obligation to make distributions of securities or other amounts
credited to RSU Accounts shall be an unfunded, unsecured obligation of the
Company.
The Committee may also impose such other restriction and conditions on the
Restricted Stock Units as it deems appropriate.

9


--------------------------------------------------------------------------------








A Participant shall have no voting rights with respect to any Shares underlying
the Restricted Stock Units unless and until such time as the Shares underlying
the RSUs are issued.
Except as otherwise provided in an Award Agreement, whenever dividends are paid
or distributions are made with respect to Shares, Dividend Equivalents shall be
credited to RSU Accounts on all Restricted Stock Units credited thereto, as of
the record date for such dividend or distribution. Such Dividend Equivalents
shall be credited to the RSU Account either (i) in the form of additional
Restricted Stock Units (in a number determined by dividing the aggregate value
of such Dividend Equivalents by the Fair Market Value of a Share at the payment
date of such dividend or distribution) or (ii) deferred cash. Any additional
RSUs or deferred cash amounts shall be subject to the same restrictions and
other terms as apply to the RSUs with respect to which such Dividend Equivalents
are credited and in no event will the payment of such property or deferred cash
be made before the underlying RSUs are payable.
The Company shall settle an RSU Account by delivering to the holder thereof
(which may be the Participant or his or her beneficiary, as applicable) a number
of Shares equal to the whole number of Shares underlying the Restricted Stock
Units then credited to the Participant RSU Account (or a specified portion in
the event of any partial settlement); provided that any fractional Shares
underlying Restricted Stock Units remaining in the RSU Account on the settlement
date shall be distributed in cash in an amount equal to the Fair Market Value of
a Share as of the settlement date multiplied by the remaining fractional
Restricted Stock Unit. Subject to any deferral election made by the Participant,
the "settlement date" for all Restricted Stock Units credited to the
Participant's RSU Account and that otherwise have not been forfeited shall be
when restrictions applicable to an Award of Restricted Stock Units have lapsed
in accordance with the terms of the Award Agreement; provided, however, to the
extent an RSU is subject to Code Section 409A, no settlement shall be made on
account of a disability unless such disability meets the definition of
"disability" as defined in Code Section 409A(a)(2)(C)(i)), and no settlement
shall be made on account of a retirement or termination of employment unless
such retirement or termination of employment constitutes a "separation from
service" (as provided in Code Section 409A(a)(2)(A)(i)).
C.
Restriction Period.



At the time Restricted Stock or Restricted Stock Units are granted, the
Committee shall establish a restriction period applicable to such Award which
shall not be less than one year nor more than ten years. The restriction period
and the restrictions imposed may be based on the achievement of specific
performance goals, time-based restrictions following the achievement of specific
performance goals, restrictions based on the occurrence of a specified event,
and/or restrictions under applicable securities laws. Each Restricted Stock
Award or Restricted Stock Unit Award may have a different restriction period or
a different type of restrictions at the discretion of the Committee. Except with
respect to Restricted Stock Awards or Restricted Stock Unit Awards made to new
hires or in connection with other special one-time circumstances, any time-based
restrictions (other than time-based restrictions following the achievement of
specific performance

10


--------------------------------------------------------------------------------






goals) shall remain in effect (in whole or in part) at least until the third
anniversary of the Date of Grant; provided, however, in the event of a
Participant's death, Disability, retirement, or a termination of employment
following a Change in Control, all or a portion of the Award may become fully
vested as is provided for (i) in this Plan, (ii) in an Award Agreement or (iii)
by a determination of the Committee. In the case of Restricted Stock or RSUs
awarded based on performance in a performance period, the performance period
will not be less than one year.


D.
Forfeiture.



Except as otherwise provided for in this Plan or determined by the Committee,
upon the termination of employment of a Participant holding Restricted Stock or
RSUs for any reason during the period of time in which some or all of the Shares
are subject to restrictions, all Shares of Restricted Stock and all RSUs held by
the Participant and still subject to restriction will be forfeited by the
Participant and, in the case of Shares of Restricted Stock, reacquired by the
Company; provided that in the event of a Participant's retirement, Disability,
death, or in cases of special circumstances, the Committee may, in its
discretion, waive in whole or in part any or all of the remaining restrictions
or conditions with respect to the Participant's Shares of Restricted Stock or
RSUs.
E.
Payout of Award.



Upon completion of the restriction period and satisfaction of any other
restrictions required by the Award, all restrictions on the Restricted Stock and
RSUs will expire and certificates representing the underlying Shares will be
issued to the Participant.
SECTION EIGHT.    STOCK OPTION
 
A.
Grant of Option.



The Committee may grant an Award of one or more Options to any Eligible Employee
or Non-Employee Director.
B.
Stock Option Agreement.

  
Each Option granted under the Plan shall be evidenced by an Award Agreement
between the Company and the Participant containing such terms and conditions as
may be determined by the Committee, including, without limitations, provisions
to qualify Incentive Stock Options as such under Section 422 of the Code;
provided, however, that each Stock Option shall be subject to the following
terms and conditions: (i)  the Options are exercisable either in total or in
part with a partial exercise not affecting the exercisability of the balance of
the Option; (ii)  every Share purchased through the exercise of an Option shall
be paid for in full at the time of the exercise; (iii)  each Option shall cease
to be exercisable, as to any Share, at the earliest of (a) the Participant's
purchase of the Shares to which the Option relates, (b) the exercise of a
related LSAR, or (c) the lapse of the Option; and (iv)  Options shall not be
transferable by the Participant other than by will or the laws of descent and
distribution or pursuant to a domestic relations order validly issued and
approved by a Court of proper jurisdiction. Non-

11


--------------------------------------------------------------------------------






Employee Directors shall be ineligible to receive Incentive Stock Options.
Except with respect to Option Awards made to new hires or in connection with
other special one-time circumstances, in no event shall an Option that is
subject to a time-based minimum exercise or vesting schedule (other than a
time-based exercise or vesting schedule following the achievement of specific
performance goals) be fully exercisable/vested earlier than the third
anniversary of the Date of Grant; provided, however, in the event of a
Participant's death, Disability, retirement, or a termination of employment
following a Change in Control, all or a portion of the Award may become fully
exercisable/vested as is provided for (i) in this Plan, (ii) in an Award
Agreement or (iii) by a determination of the Committee.
C.
Option Price.

 
The Option Price per Share shall be set by the grant, but shall not be less than
100 percent of the Fair Market Value at the Date of Grant.
D.
Form of Payment.

  
At the time of an exercise of an Option, the Option Price shall be payable in
any manner allowed under applicable law and as permitted by the Committee,
including, but not limited to:
(i)    Cash or certified bank check;


(ii)
By delivery to the Company Shares then owned by the Participant, the Fair Market
Value of which equals the purchase price of the Shares purchased pursuant to the
Option, properly endorsed for transfer to the Company; provided, however, that
Shares used for this purpose must have been held by the Holder for such minimum
period of time as may be established from time to time by the Committee; and
provided further that the Fair Market Value of any Shares delivered in payment
of the purchase price upon exercise of the Options shall be the Fair Market
Value as of the exercise date, which shall be the date of delivery of the Shares
used as payment of the Option Price;



In lieu of actually surrendering to the Company the Shares then owned by the
Participant, the Committee may, in its discretion permit the Participant to
submit to the Company a statement affirming ownership by the Participant of such
number of Shares and request that such Shares, although not actually
surrendered, be deemed to have been surrendered by the Participant as payment of
the exercise price;


(iii)
For any Participant other than an Executive Officer or except as otherwise
prohibited by the Committee, by payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board;



(iv)
By a "net exercise" arrangement pursuant to which the Company will not require a
payment of the Option Price but will reduce the number of Shares of common stock
issued upon the exercise by the largest number of whole Shares that has a


12


--------------------------------------------------------------------------------






Fair Market Value on the date of exercise that does not exceed the aggregate
Option Price. With respect to any remaining balance of the aggregate Option
Price, the Company will accept a cash payment from the Participant; or


(v)
Any combination of the consideration provided in the foregoing subsections (i),
(ii), (iii) and (iv).



E.
Other Terms and Conditions.



Each Option shall become exercisable in such manner and within such Option
Period or periods not to exceed ten years from its Date of Grant, as set forth
in the Stock Option Agreement.
F.
Lapse of Option.



An Option will lapse upon the first occurrence of one of the following
circumstances: (i) ten years from the Date of Grant; (ii) three months following
the Participant's Date of Retirement; (iii) at the time of a Participant's
Termination (other than in connection with a Change in Control as provided in
Section Thirteen); (iv) at the expiration of the Option Period set by the grant;
or (v) twelve months from the Date of Disability. If, however, the Participant
dies within the Option Period and prior to the lapse of the Option, the Option
shall lapse unless it is exercised within the Option Period or twelve months
from the date of the Participant's death, whichever is earlier, by the
Participant's legal representative or representatives or by the person or
persons entitled to do so under the Participant's will or, if the Participant
shall fail to make testamentary disposition of such Option or shall die
intestate, by the person or persons entitled to receive said Option under the
applicable laws of descent and distribution.
G.
Rights as a Stockholder.



A participant or a transferee of a Participant shall have no rights as a
stockholder with respect to any Shares covered by an Option, until the date the
Option is exercised, except as provided in Section Fifteen A.
H.
Early Disposition of Common Stock.



If a Participant shall engage in a disqualifying disposition (as such term or
successor term is then used under the Code) with respect to any Shares purchased
pursuant to an Incentive Stock Option (presently within one year from the date
the Shares were acquired or within two years from the Date of Grant of the
Option), then, to provide the Company with the opportunity to claim the benefit
of any income tax deduction which may be available to it under the
circumstances, the Participant shall, within ten days of such disposition,
notify the Company of the dates of acquisition and disposition of such Shares,
the number of Shares so disposed and the consideration, if any, received
therefor.

13


--------------------------------------------------------------------------------








I.
Individual Dollar Limitations.



The aggregate Fair Market Value (determined at the time of Award) of the common
stock, with respect to which an Incentive Stock Option is exercisable for the
first time by a Participant during any calendar year (whether under this Plan or
another plan or arrangement of the Company) shall not exceed $100,000 (or such
other limit as may be in effect under the Code on the date of Award).
J.
No Obligation to Exercise Option.



The granting of an Option shall impose no obligation on the Participant to
exercise such Option.
K.
No Repricing of Options Unless Repricing Subject to Stockholder Approval.

In no event may the Committee grant Options in replacement of Options previously
granted under this Plan or any other compensation plan of the Company, or may
the Committee amend outstanding Options (including amendments to adjust an
Option Price) unless such replacement or adjustment (i) is subject to and
approved by the Company's stockholders or (ii) would not be deemed to be a
repricing under the rules of the New York Stock Exchange.
SECTION NINE.
STOCK APPRECIATION RIGHTS AND LIMITED STOCK APPRECIATION RIGHTS



A.
Grant of Stock Appreciation Rights and Limited Stock Appreciation Rights.



The Committee, at any time and from time to time, may grant SARs to any Eligible
Employee or Non-Employee Director either alone or in addition to other Awards
granted under the Plan. SARs may, but need not, be granted in connection with a
specific Option. Any SAR related to a Non-Qualified Option may be granted at the
same time such Option is granted or at any time thereafter before exercise or
expiration of such Option, but in no event may the Strike Price of a SAR granted
related to a nonqualified option be less than the Option Price of the related
nonqualified option. Any SAR related to an Incentive Stock Option must be
granted at the same time such Option is granted. The Committee may impose such
conditions or restrictions on the exercise of any SAR as it shall deem
appropriate. In no event may the compensation payable under a SAR be greater
than the excess of the Fair Market Value of the Share on the date the SAR is
exercised over the Fair Market Value of the Share on the date of grant of the
SAR. The stock appreciation right does not include any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise of the stock appreciation right.
The Committee may grant LSARs to any Eligible Employee or Non-Employee Director
provided that the Eligible Employee or Non-Employee Director is holding an
Option granted under the Plan. LSARs may be granted with respect to an Option at
the time of the Option grant or any time thereafter up to six months prior to
the Option's expiration.

14


--------------------------------------------------------------------------------






B.
SAR Agreements.



Each SAR shall be evidenced by an Award Agreement in such form as the Committee
may approve, which shall contain such terms and conditions not inconsistent with
the provisions of the Plan as shall be determined from time to time by the
Committee. Unless otherwise provided in the Award Agreement, (i) no SAR grant
shall have a term of more than ten (10) years from the date of grant of the SAR,
and (ii) SARs granted in tandem with Options shall vest at the same time and in
the same proportions as the underlying Options. Except with respect to SAR
Awards made to new hires or in connection with other special one-time
circumstances, in no event shall a SAR that is subject to a time-based minimum
exercise or vesting schedule (other than a time-based exercise or vesting
schedule following the achievement of specific performance goals) be fully
exercisable/vested earlier than the third anniversary of the Date of Grant;
provided, however, in the event of a Participant's death, Disability,
retirement, or a termination of employment following a Change in Control, all or
a portion of the Award may become fully exercisable/vested as is provided for
(i) in this Plan, (ii) in an Award Agreement or (iii) by a determination of the
Committee.
C.
Strike Price.

 
The Strike Price of a SAR shall be determined by the Committee in its sole
discretion; provided that the Strike Price shall not be less than the lesser of
100 percent of the Fair Market Value of a Share on the Date of Grant of the SAR
or the Option Price under the nonqualified Option to which the SAR relates.
D.
Exercise and Payment.

 
Except as may otherwise be provided by the Committee in an Award Agreement, SARs
shall be exercised by the delivery of a written notice to the Company, setting
forth the number of Shares with respect to which the SAR is to be exercised.
Payments made in connection with the exercise of a SAR shall be made on or as
soon as administratively practicable following the exercise date. Any payment by
the Company in respect of a SAR may be made in cash, Shares, other property, or
any combination thereof, as the Committee, in its sole discretion, shall
determine.
E.
Exercise of Limited Stock Appreciation Rights.



LSARs will be automatically exercised one day after the Participant's
termination of employment event giving rise to the exercise pursuant to Section
Thirteen. An LSAR cannot be exercised in any other manner. Notwithstanding the
above, an LSAR may only be exercised if the event giving rise to the exercise
occurred no earlier than six months after the date of the grant of the LSAR and
the Option to which it relates has not previously been exercised.
The exercise of an LSAR will cancel any related Option and allow the holder to
receive in cash an amount equal to the excess of the Fair Market Value on the
date of exercise of one Share over the Option Price, multiplied by the number of
Shares covered by the related Option.

15


--------------------------------------------------------------------------------






In the event of an exercise of an LSAR, the number of Shares reserved for
issuance shall be reduced by the number of Shares covered by the Stock Option
Award.
SECTION TEN.    BONUS SHARES AND PERFORMANCE SHARES


A.
Grant of Bonus Shares



Subject to the terms of the Plan, the Committee may grant Bonus Shares to any
Eligible Employee or Non-Employee Director, in such amount and upon such terms
and at any time and from time to time as shall be determined by the Committee.
B.
Grant of Performance Shares.

  
The Committee may grant an Award of one or more Performance Shares to any
Eligible Employee or Non-Employee Director.
A Performance Share is the right to receive a payment from the Company with
respect to such Performance Share subject to satisfaction of such terms and
conditions as the Committee may determine. Performance Shares shall be credited
to a Performance Share account to be maintained for each Participant. Each
Performance Share shall be deemed to be equivalent of one Share. The Award of
Performance Shares under the Plan shall not entitle the participant to any
interest in or to any dividend, voting, or other rights of a stockholder of the
Company.
A grant of Performance Shares may be made by the Committee during the term of
the Plan, even if the applicable Award Period extends beyond the term of the
Plan.
The Participant shall be entitled to receive payment for each Performance Share
of an amount based on the achievement of performance measures for such Award
Period as determined by the Committee. During or before the Award Period, the
Committee shall have the right to establish requirements or other criteria for
measuring such performance.
C.
Form and Timing of Payment.



Unless a Performance Share Award Agreement is specifically amended to comply
with the conditions under Code Section 409A to avoid the additive income taxes
imposed thereunder, any payment relating to Performance Shares shall be made as
soon as practicable following the end of the Award Period but in no event will
any payment relating to Performance Shares be made later than the last day of
the applicable 2 ½ month period set forth in Treasury Regulations
1.409A-1(a)(4).
The payment to which a Participant shall be entitled at the end of an Award
Period shall be a dollar amount equal to the number of Performance Shares
earned, multiplied by the Fair Market Value of a Share determined as of the
business day immediately preceding the date of payment. Payment shall normally
be made in Shares. The Committee, however, in its sole discretion, may authorize
payment in such combinations of cash and Shares or all in cash as it deems
appropriate.

16


--------------------------------------------------------------------------------






D.
Forfeiture.



Except as provided in Section Thirteen or in special circumstances as otherwise
determined by the Committee including, without limitation, a Participant's
retirement, Disability or death, (i) upon the termination of employment of a
Participant holding Performance Shares for any reason before some or all of the
Performance Shares have been paid, all Performance Shares (other than any vested
Performance Shares for which a valid deferral election has been made and which
are scheduled to be paid in the future) which have not been paid will be
forfeited by the Participant. In special circumstances as otherwise determined
by the Committee including, without limitation, the Participant's retirement,
Disability or death, the Committee may, in its sole discretion, (i) accelerate
payment with respect to some or all of the Performance Shares, (ii) provide that
the payout of any Performance Shares will be prorated for service during the
Award Period and paid at the end of the Award Period, or (iii) provide that a
Participant is entitled to a full payout (or less than full payout) at the end
of the Award Period of all Performance Shares based on the level of achievement
of the established performance goals.
E.
Dividend Equivalents.

 
The Committee may provide in an Award Agreement that, as of the date any
dividend is paid to holders of Shares, one of more Performance Share shall also
be credited with a hypothetical cash credit equal to the per Share dividend paid
on a Share. Unless otherwise provided in an Award Agreement, if the Award
Agreement provides for the payment of Dividend Equivalents, such Dividend
Equivalents will be equal to the dividends paid during the entire Award Period
for which the Performance Shares relate and not just that period of time after
the Performance Shares were granted. At the end of an Award Period and provided
the Performance Shares have not been forfeited in accordance with the terms of
this Plan, the Participant shall be paid, in a lump sum cash payment, the
aggregate amount of such hypothetical dividend equivalents.
SECTION ELEVEN. PERFORMANCE AWARDS; SECTION 162(M) PROVISIONS.


A.
Terms of Performance Awards.



The Committee may grant one or more Performance Awards to any Eligible Employee
or Non-Employee Director.
Except as provided in Section Thirteen, Performance Awards will be issued or
granted, or become vested or payable, only after the end of the relevant Award
Period. The performance goals to be achieved for each Award Period and the
amount of the Award to be distributed upon satisfaction of those performance
goals shall be conclusively determined by the Committee. When the Committee
determines whether a performance goal has been satisfied for any Award Period,
the Committee, where the Committee deems appropriate, may make such
determination using calculations which alternatively include and exclude one, or
more than one, "extraordinary items" as determined under U.S. generally accepted
accounting principles ("GAAP"), and the Committee may determine whether a
performance goal has been satisfied for any Award Period taking

17


--------------------------------------------------------------------------------






into account the alternative which the Committee deems appropriate under the
circumstances. The Committee also may establish performance goals that are
determined using GAAP or other non-GAAP financial measures and may exclude or
take into account mark-to-market gains and losses on energy contracts, any
unusual or non-recurring items, including the charges or costs associated with
restructurings of the Company, discontinued operations, and the cumulative
effects of accounting changes and, further, may take into account any unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles or such other items and factors as the Committee may
determine reasonable and appropriate under the circumstances (including any
factors that could result in the Company's paying non-deductible compensation to
an Employee or Non-Employee Director).
B.
Performance Goals.



If an Award is subject to this Section Eleven, then the lapsing of restrictions
thereon, or the vesting thereof, and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more objective performance goals established by the Committee which shall
be based on the attainment of one or any combination of the following metrics
(the "Performance Measures") (which may be calculated on a GAAP or non-GAAP
basis), which may be established on an absolute or relative basis for the
Company as a whole or any of its subsidiaries, operating divisions or other
operating units, and which may be measured in the aggregate or on a per Share
basis:
1.
Earnings measures, including net earnings on either a LIFO, FIFO or other basis;



2.
Operating measures, including operating income, operating earnings, operating
margin, funds from operations and operating measures determined on an absolute
basis or relative to another Performance Measure such as total adjusted debt;



3.
Income or loss measures, including net income or net loss;



4.
Cash flow measures, including cash flow or free cash flow and measures based on
all operations or a designated segment of operations;



5.
Revenue measures;



6.
Measures based on reductions in expense levels, including measures determined
either on a Company-wide basis or in respect of any one or more subsidiaries or
business units;



7.
Operating and maintenance cost management and employee productivity measures,
including measures based on an Equivalent Availability Factor (EAF) for coal and
nuclear divisions;

 
8.
Return measures, including stockholder return, return on assets, investments,
equity, or sales, and whether determined on an absolute basis or relative to


18


--------------------------------------------------------------------------------






another performance measure or industry peer group (e.g., Edison Electric
Institute (EEI) index);


9.
Growth or rate of growth in any of the Performance Measures set forth herein;



10.
Share price (including attainment of a specified per-share price during the
Award Period; growth measures and total stockholder return or attainment by the
Shares of a specified price for a specified period of time);



11.
Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market share, market penetration, geographic business
expansion goals, objectively identified project milestones, production volume
levels, and cost targets;



12.
Accomplishment of, or goals related to, mergers, acquisitions, divestitures,
dispositions, public offerings or similar extraordinary business transactions;



13.
Achievement of business or operational goals such as market share and/or
business development and/or customer objectives; and/or



14.
Achievement of credit ratings or certain credit quality levels;



provided that applicable Performance Measures may be applied on a pre- or
post-tax basis; and provided further that the Committee may, when the applicable
Performance Measures are established, provide that the formula for such
Performance Measures may include or exclude items to measure specific
objectives, including but not limited to losses from discontinued operations,
extraordinary gains or losses, the cumulative effect of accounting changes,
acquisitions or divestitures, foreign exchange impacts, mark-to-market gains and
losses from energy contracts, and any unusual, nonrecurring gain or loss. In
addition to the foregoing Performance Measures, the Performance Measures shall
also include any performance goals which are set forth in a Company bonus or
incentive plan, if any, which has been approved by the Company's stockholders,
which are incorporated herein by reference. Such performance goals shall be set
by the Committee within the time period prescribed by, and shall otherwise
comply with the requirements of, Code Section 162(m).
C.
Adjustments.

  
Except as provided in Section Fifteen I and Section Thirteen or as provided for
in the immediately following sentence, with respect to any Award that is subject
to this Section Eleven, the Committee may not adjust upwards the amount payable
pursuant to such Award, nor may it waive the achievement of the applicable
performance goals except in the case of the death or Disability of the
Participant. The Committee may, at the time it initially establishes one or more
Performance Measures, provide that the amount payable upon achievement of such
Performance Measures may be increased in the discretion of the Committee or that
the achievement of the applicable Performance Measures may be waived. If the
Committee does not specifically provide for such flexibility at the time it
establishes a Performance Measures, the Committee will not be permitted to
adjust

19


--------------------------------------------------------------------------------






upwards the amount payable pursuant to the Award nor waive the achievement of
the applicable Performance Measures except in the case of the death or
Disability of the Participant.
D.
Other Restrictions.

 
The Committee shall have the power to impose such other restrictions on Awards
subject to this Section Eleven as it may deem necessary or appropriate to insure
that such Awards satisfy all requirements for "performance-based compensation"
within the meaning of Code Section 162(m)(4)(B).
E.
Section 162(m) Limitations.

 
Notwithstanding any other provision of this Plan, if the Committee determines at
the time any Award is granted to a Participant that such Participant is, or is
likely to be at the time he or she recognizes income for federal income tax
purposes in connection with such Award, a Covered Employee, then the Committee
may provide that this Section Eleven is applicable to such Award.
SECTION TWELVE.
DIRECTOR SHARES AND DIRECTOR DEFERRED SHARE UNITS



A.
Election to Receive Award of Director Shares or Director Deferred Share Units.



Each Non-Employee Director may elect to have his/her Director Equity Payment
Fees (i) paid on a current basis in the form of Director Shares, or, pursuant to
this Section Twelve, on a deferred basis. Any election to have Director Equity
Payment Fees converted into Director Deferred Share Units and paid on a deferred
basis shall be made in accordance with Section Twelve B below. In the absence of
any election made by a Non-Employee Director, all Director's Equity Payment Fees
will be paid on a current basis through the issuance of Director Shares.
B.
Timing of Election to Convert Director Equity Payment Fees.



Each Non-Employee Director that desires to convert all or a portion of his or
her Director Equity Payment Fees into Director Deferred Share Units shall make
such conversion election on the Director's Deferred Equity Payment Election Form
(the "Election Form") and file such Election Form with the Plan Administrator
before the first day of the calendar year in which services related to the
Director Equity Payment Fees to be converted are to be performed. Any Election
Form delivered by a Non-Employee Director shall be irrevocable with respect to
any Director Equity Payment Fees covered by the elections set forth therein.
Such Election Form shall remain in effect for subsequent calendar years until a
written notice to revise the Election Form is delivered to the Plan
Administrator before the first day of the calendar year in which the services
related to the Director Equity Payment Fees subject to the revision are
performed. As of each December 31, the election becomes irrevocable with respect
to Director Equity Payment Fees payable with respect to services performed in
the immediately following calendar year.

20


--------------------------------------------------------------------------------






Notwithstanding the preceding paragraph, an election made by an individual in
the calendar year in which he or she first becomes a Non-Employee Director may
be made pursuant to an Election Form delivered to the Company within thirty (30)
days after the date on which he or she becomes a Non-Employee Director and shall
be effective with respect to Director Equity Payment Fees earned from and after
the date such Election Form is delivered to the Company.
C.
Director Equity Payment Fees Conversion Into Director Deferred Share Units.



Any Director Equity Payment Fees that are to be converted into Director Deferred
Share Units shall be so converted on each day the Director Equity Payment Fees
would otherwise have been payable to the Director. The number of Director
Deferred Share Units to be granted to a Non-Employee Director shall be equal to
the number of Shares that otherwise would have been payable on such day to the
Director.
D.
Director Deferred Share Units Account.



The Company will create and maintain on its books a Director Deferred Share Unit
Account for each Non-Employee Director who has made an election to convert
Director Equity Payment Fees into Director Deferred Share Units. The Company
will credit to such account the number of Director Deferred Share Units earned
pursuant to the Non-Employee's Director's conversion election.
E.
Dividends.



As of the date any dividend is paid to holders of Shares, each Director Deferred
Share Unit Account, regardless of whether the Non-Employee Director is then a
Director, will be credited with additional Director Deferred Share Units equal
to the number of Shares that could have been purchased with the amount which
would have been paid as dividends on a number of Shares (including fractions of
a share to three decimals) equal to the number of Director Deferred Share Units
credited to such Director Deferred Share Unit Account as of the record date
applicable to such dividend. The number of additional Director Deferred Share
Units to be credited will be calculated to three decimals by dividing the amount
which would have been paid as dividends by the Fair Market Value of one Share as
of the applicable dividend payment date. In the case of dividends paid in
property other than cash, the amount of the dividend shall be deemed to be the
fair market value of the property at the time of the payment of the dividend, as
determined in good faith by the Committee.
F.
Distribution of Director Deferred Share Units Credited on or After January 1,
2014.

1.
Distribution Timing. Distribution of a Non-Employee Director's Director Deferred
Share Units credited to the Non-Employee Director's Director Deferred Share Unit
Account will be made or commence on the January 31st next following the date of
the Non-Employee Director's termination from service as a Director for any
reason.


21


--------------------------------------------------------------------------------






 
2.
Termination (Other Than Death). Distribution of amounts payable to a
Non-Employee Director upon termination from service as a Director (other than by
reason of death), shall be made in a single lump sum or in substantially equal
annual installments over a fixed period of 5 or 10 years, as elected by the
Non-Employee Director. The entitlement to a series of installment payments will
be deemed as the entitlement to a series of separate payments. In the event of
installment distributions, each subsequent installment shall be made on the
January 31 of the applicable anniversary date of the first installment. If a
Non-Employee Director does not make a valid distribution election or fails to
elect the form of distribution, then the manner of payment shall be a single
lump sum.

  
3.
Death. Distribution of amounts payable to a Non-Employee Director upon death
will be made to his or her beneficiaries in a single lump sum or in
substantially equal annual installments over a fixed period of 5 or 10 years, as
elected by the Non-Employee Director. The entitlement to a series of installment
payments will be deemed as the entitlement to a series of separate payments. In
the event of installment distributions, subsequent installments shall be made on
the annual anniversary date of the date of the first installment. If the
Non-Employee Director has commenced receiving distributions in installments and
dies before completing the receipt of all distributions, the remaining amount in
his or her Director Deferred Share Unit Account will be distributed to his or
her beneficiary as if the director had not died. If the Non-Employee Director
has commenced receiving distributions in installments and dies before completing
the receipt of all distributions, and the Non-Employee Director has elected a
single lump sum distribution upon death, the remaining amount in his or her
Director Deferred Share Unit Account will be distributed in a single lump sum.
If a Non-Employee Director does not make a valid distribution election or fails
to elect the form of distribution upon death, then the manner of payment shall
be the same as upon termination from service as a Director other than by reason
of death.



4.
Change In Control. All Non-Employee Director's Director Deferred Share Units
credited to the Non-Employee Director's Director Deferred Share Unit Account
will be distributed in a single lump sum upon the date of a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company (as defined in Treasury
Regulation Section 1.409A-3(i)(5)).



5.
Distribution in Kind. At the time of distribution, a Non-Employee Director's
Director Deferred Share Units shall be converted into an equal amount of Shares
and all whole Shares shall be distributed, in kind, to the Non-Employee
Director, or to his beneficiaries in the event of his death. Any fractional
Deferred Share Unit shall be paid in cash, calculated by multiplying the
fraction of the Deferred Share Unit by the Fair Market Value of the Shares as of
the business day immediately preceding the date of distribution.



6.
Distribution Elections. The Election Form under Section Twelve B above by which
a Non-Employee Director elects to convert his or her Director Equity




22


--------------------------------------------------------------------------------






Payment Fees into Director Deferred Share Units shall specify whether the
Director Deferred Share Units to which the Election Form applies shall be
distributed in a single lump sum or in installments upon termination from
service as a Director. Any election regarding the form of distribution will
remain in effect for subsequent calendar years until a written notice to revise
the Election Form is delivered to the Plan Administrator. Any subsequently filed
Election Form will be prospective only and must be submitted to the Plan
Administrator before the first day of the calendar year in which the services
related to the Director Equity Payment Fees subject to the revised Election Form
are performed. As of each December 31, the election becomes irrevocable with
respect to Director Equity Payment Fees payable with respect to services
performed in the immediately following calendar year. If no election is made
with respect to a lump sum or installment distribution upon a Director's
termination from service, the Director will be presumed to have elected a lump
sum distribution.


G.
Distribution of Director Deferred Share Units Credited Before January 1, 2014.



On the January 31st next following the date the Non-Employee Director's service
on the Board terminates for any reason, all of a Non-Employee Director's
Director Deferred Share Units credited to the Non-Employee's Director Deferred
Share Unit Account shall be converted into an equal amount of Shares and all
whole Shares shall be distributed, in kind, to the Non-Employee Director, or to
his beneficiaries in the event of his death, in a single lump sum. Any
fractional Deferred Share Unit shall be paid in cash, calculated by multiplying
the fraction of the Deferred Share Unit by the Fair Market Value of the Shares
as of the business day immediately preceding the date of distribution.
H.
Subsequent Deferral Elections.



A Non-Employee Director shall be entitled to change the time and form of
distribution under Sections Twelve F. and G., except in the event of a change in
control under Section Twelve F.4., if:
1.
Such election does not take effect until at least 12 months after the date on
which the election is made; and



2.
Any election related to a payment, other than in the case of death, defers
payment for a period of at least five years from the date such payment would
otherwise have been made but for such subsequent deferral election.



A Non-Employee Director may only choose a form of distribution permitted under
Section Twelve. For the avoidance of doubt, (i) no subsequent deferral election
made within the 12 month period ending on the date of a Non-Employee Director's
termination of service shall be effective and (ii) upon a Non-Employee
Director's termination of service, no additional subsequent deferral elections
may be made.

23


--------------------------------------------------------------------------------








I.
Separately Identifiable Amounts.



Director Deferred Share Units deferred in separate calendar years after December
31, 2013, and Director Deferred Share Units deferred in calendar years before
January 1, 2014, will be treated as separately identifiable amounts. A
Non-Employee Director may change the time and form of payment with respect to
each separately identifiable amount.
J.
Director Deferred Share Unit Status.



Except for purposes of the Company's Director Stock Ownership guidelines,
Director Deferred Share Units are not, and do not constitute, Shares, and no
right as holder of Shares devolves upon a Non-Employee Director by reason of
having Director Share Units credited to his or her account.
SECTION THIRTEEN.    CHANGE IN CONTROL


Except where the Committee expressly provides otherwise that no accelerated
vesting or exercisability shall occur in connection with a termination following
a Change in Control, in the event that, within the period commencing on a Change
in Control (as defined below) of the Company and ending on the second
anniversary of the Change in Control, a Participant's employment with the
Company or one of its affiliates is terminated other than for Cause, or the
Participant voluntarily resigns for Good Reason, then (i) all Stock Options then
outstanding shall become fully exercisable unless LSARs were granted in
connection with the Stock Options which in such event all LSARs will be
automatically exercised as provided for in Section Nine herein; (ii) all
restrictions (other than restrictions imposed by law) and conditions of all
Restricted Stock Awards then outstanding shall be deemed satisfied as of the
date of the Participant's termination of employment; and (iii) all Performance
Share Awards shall be deemed to have been fully earned as of the date of the
Participant's termination of employment, subject to the limitation that any
Award which has been outstanding less than six months on the date of the
Participant's termination of employment shall not be afforded such treatment.
Notwithstanding the above paragraph, if a Participant is a "specified employee,"
as defined in Code section 409A(a)(1)(B)(i) and the payment of any Performance
Share Awards would be required under Code section 409A to be delayed for a
minimum of six months following the Participant's termination of employment, the
payment of any Performance Share Awards shall be so delayed.
For purposes of this Plan, a "Change in Control" means the occurrence of one of
the following events, whether in a single transaction or a series of related
transactions:
1.    any Person (as such term is defined in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the Beneficial Owner (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 35 percent or more of either the then outstanding Shares of the
Company or the combined voting power of the Company's then outstanding
securities; or

24


--------------------------------------------------------------------------------








2.    the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A under the Exchange Act) whose appointment or election by the
Board or nomination for election by the Company's stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved; or


3.    the consummation of a merger, consolidation, reorganization or similar
corporate transaction of the Company, whether or not the Company is the
surviving corporation in such transaction, other than (A) a merger,
consolidation, or reorganization that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, at least 60 percent of the combined voting power of the
voting securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or reorganization, or
(B) a merger, consolidation or reorganization effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 20 percent or more of either the then outstanding Shares of the
Company or the combined voting power of the Company's then outstanding
securities; or


4.    the occurrence of, or the stockholders of the Company approve a Plan of, a
complete liquidation or dissolution of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition of all or substantially all of the
Company's assets to an entity, at least 60 percent of the combined voting power
of the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.


Notwithstanding the foregoing, no "Change in Control" shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

25


--------------------------------------------------------------------------------








SECTION FOURTEEN.    AMENDMENT OF PLAN
 
The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, except (i) no such action may be taken
without shareholder approval which increases the number of Shares which may be
issued pursuant to the Plan (except as provided in Section Fifteen I), extends
the period for granting Options under the Plan, modifies the requirements as to
eligibility for participation in the Plan, or requires shareholder approval
under any law or regulation in effect at the time such amendment is proposed for
adoption; (ii) no such action may be taken without the consent of the
Participant to whom any Award shall theretofore have been granted, which
materially and adversely affects the rights of such Participant concerning such
Award, except as such termination or amendment of the Plan is required by
statute, or rules and regulations promulgated thereunder; and (iii) no such
action may be taken if the proposed amendment must be in the discretion of the
Committee to comply with the disinterested administration requirements of
Rule 16b-3 under the Exchange Act.
SECTION FIFTEEN.    MISCELLANEOUS PROVISIONS


A.
Dividends.

 
The recipient of an Award may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, dividends or their equivalents, with
respect to the number of Shares covered by the Award and subject to the terms
and conditions of the Plan and any applicable Award Agreement.
B.
Nontransferability.

 
No benefit provided under this Plan shall be subject to alienation or assignment
by a Participant (or by any person entitled to such benefit pursuant to the
terms of this Plan), nor shall it be subject to attachment or other legal
process of whatever nature. Any attempted alienation, assignment or attachment
shall be void and of no effect whatsoever. Notwithstanding the above, Stock
Options and LSARs may be transferred as provided in any Stock Option Agreement.
Payment shall be made only into the hands of the Participant entitled to receive
the same or into the hands of the Participant's authorized legal representative.
Deposit of any sum in any financial institution to the credit of any Participant
(or of a person entitled to such sum pursuant to the terms of this Plan) shall
constitute payment into the hands of that Participant (or such person).
C.
No Employment Right.

 
Neither this Plan nor any action taken hereunder shall be construed as giving
any right to be retained as an officer or employee of the Company or any of its
Subsidiaries.
D.
Tax Withholding.

  
The Company shall be authorized to withhold under the Plan the amount of
withholding taxes due in respect of an Award or payment hereunder and to take
such other actions as

26


--------------------------------------------------------------------------------






may be necessary in the opinion of the Company to satisfy all obligations for
the payment of taxes. Such withholding may be deducted in cash from the value of
any Award.
The Committee in its sole discretion may provide that when taxes are to be
withheld in connection with the exercise of an Option or of a SAR, or upon the
lapse of restrictions on an Award, or upon payment of Performance Shares or any
other benefit or right under this Plan (the Exercise Date, date such
restrictions lapse or the date of such payment of Performance Shares or any
other benefit or right occurs hereinafter referred to as the "Tax Date"), the
Participant may elect to make payment for the withholding of federal, state and
local taxes, including Social Security and Medicare ("FICA") taxes by one or a
combination of the following methods:
(i)    payment of an amount in cash equal to the amount to be withheld;
(ii)    requesting the Company to withhold from those Shares that would
otherwise be received upon exercise of the Option or the SAR payable in Shares,
or upon the lapse of restrictions on an Award or upon payment of Performance
Shares or any other benefit or right paid in Shares, a number of Shares having a
Fair Market Value on the Tax Date equal to the amount to be withheld; or
(iii)    withholding from any compensation otherwise due to the Participant.
The Committee in its sole discretion may provide that the maximum amount of tax
withholding upon exercise of an Option or a SAR payable in Shares, or upon the
lapse of restrictions on an Award, or upon payment of Performance Shares or any
other benefit or right paid in Shares to be satisfied by withholding Shares
pursuant to clause (iii) above shall not exceed the minimum amount of taxes,
including FICA taxes, required to be withheld under federal, state and local
law. An election by Participant under this subsection is irrevocable. Any
fractional Share amount and any additional withholding not paid by the
withholding or surrender of Shares must be paid in cash. If no timely election
is made, the Participant must deliver cash to satisfy all tax withholding
requirements. Notwithstanding the foregoing, the Committee has the continuing
authority to require a Participant to pay withholding taxes in cash regardless
of the Participant's prior election to satisfy such withholding taxes in Shares.
Any Grantee who makes a disqualifying disposition (as referenced in Section
Eight H, or an election under Section 83(b) of the Code with respect to a
Restricted Stock Award shall remit to the Company an amount sufficient to
satisfy all resulting tax withholding requirements, if any, in the same manner
as set forth above.
E.
Fractional Shares.

  
Any fractional Shares shall be eliminated at the time of payment or payout by
rounding down for fractions of less than one-half and rounding up for fractions
equal to or more than one-half. No cash settlements shall be made with respect
to fractional Shares eliminated by rounding.

27


--------------------------------------------------------------------------------






  
F.
Government and Other Regulations.

  
The obligation of the Company to make payment of Awards in common stock or
otherwise shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any government agencies as may be required. Except as
required by law, the Company shall be under no obligation to register under the
Act, any of the Shares of common stock issued, delivered or paid in settlement
under the Plan. If common stock granted under the Plan may in certain
circumstances be exempt from registration under the Act, the Company may
restrict its transfer in such manner as it deems advisable to ensure such exempt
status.
G.
Indemnification.

 
Each person who is or at any time serves as a member of the Committee shall be
indemnified and held harmless by the Company against and from (i) any loss, cost
liability, or expenses that may be imposed upon or reasonably incurred by such
person in connection with or resulting from any claim, action, suit, or
proceeding to which such person may be a party or in which such person may be
involved by reason of any action or failure to act under the Plan; and (ii) any
and all amounts paid by such person in satisfaction of judgment in any such
action, suit or proceeding relating to the Plan. Each person covered by this
indemnification shall give the Company an opportunity, at its own expense, to
handle and defend the same before such person undertakes to handle and defend it
on such person's own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Restated Articles of Consolidation or By-Laws of the Company
or any of its Subsidiaries, as a matter of law, or otherwise, or any power that
the Company may have to indemnify such person or hold such person harmless.
H.
Reliance on Reports.

  
Each member of the Committee shall be fully justified in relying or acting in
good faith upon any report made by the independent public accountants of the
Company and its Subsidiaries and upon any other information furnished in
connection with the Plan. In no event shall any person who is or shall have been
a member of the Committee be liable for any determination made or other action
taken or any omission to act in reliance upon any such report or information or
for any action taken, including the furnishing of information, or failure to
act, if in good faith.
I.
Changes in Capital Structure.

  
If, without the receipt of consideration therefor by the Company, the Company
shall at any time increase or decrease the number of its outstanding Shares or
change in any way the rights and privileges of such Shares such as, but not
limited to, the payment of a stock dividend or any other distribution upon such
Shares payable in Stock, or through a stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the Shares, such
that any adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential

28


--------------------------------------------------------------------------------






benefits intended to be made available under the Plan, then in relation to the
Stock that is affected by one or more of the above events, the numbers, rights
and privileges of (i) the Shares as to which Awards may be granted under the
Plan, and (ii) the Shares then included in each outstanding Award granted
hereunder, shall be increased, decreased or changed in like manner as if they
had been issued and outstanding, fully paid and non-assessable at the time of
such occurrence.
If any adjustment or substitution provided for in this Section Fifteen I shall
result in the creation of a fractional Share under any Award, such fractional
Share shall be rounded to the nearest whole Share and fractional Shares shall
not be issued.
In the case of any such substitution or adjustment affecting an Option or an
LSAR, such substitution or adjustments shall be made in a manner that is in
accordance with the substitution and assumption rules set forth in Treasury
Regulations 1.424-1 and the applicable guidance relating to Code Section 409A.
J.
Company Successors.

  
In the event the Company becomes party to a merger, consolidation, sale of
substantially all of its assets or any other corporate reorganization in which
the Company will not be the surviving corporation or in which the holders of the
common stock will receive securities of another corporation, then such Company
shall assume the rights and obligations of the Company under this Plan.
K.
Governing Law.

  
All matters relating to the Plan or to Awards granted hereunder shall be
governed by the laws of the State of Missouri, without regard to the principles
of conflict of laws.
L.
Code Section 409A.



This Plan is intended to meet the requirements of Section 409A of the Code and
may be administered in a manner that is intended to meet those requirements and
will be construed and interpreted in accordance with such intent. To the extent
payments hereunder are subject to Section 409A of the Code, such payments will
be paid in a manner that will meet the requirements of Section 409A of the Code,
including regulations or other guidance issued with respect thereto, such that
the payment will not be subject to the excise tax applicable under Section 409A
of the Code. Any provision of this Plan that would cause the payment to fail to
satisfy Section 409A of the Code will be amended (in a manner that as closely as
practicable achieves the original intent of this Plan) to comply with Section
409A of the Code on a timely basis, which may be made on a retroactive basis, in
accordance with regulations and other guidance issued under Section 409A of the
Code.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amounts or benefits
that are considered nonqualified deferred compensation under Code Section 409A
upon or following a termination of employment, unless such termination is also a
“separation



29


--------------------------------------------------------------------------------






from service” within the meaning of Code Section 409A and the payment thereof
prior to a “separation from service” would violate Code Section 409A. For
purposes of any such provision of this Plan relating to any such payments or
benefits, references to a “termination,” “termination of employment,”
"termination from service" or like terms shall mean “separation from service.”
M.
Relationship to Other Benefits.



No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, profit sharing or group insurance plan
of the Company or any Subsidiary, except as may be required by Federal law and
regulation or to meet other applicable legal requirements.
N.
Expenses.

 
The expenses of the Plan shall be borne by the Company and its Subsidiaries if
appropriate.
O.
Titles and Headings.



The titles and headings of the sections in the Plan are for convenience of
reference only, and in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control.





30
